Citation Nr: 1803945	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-20 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic right foot strain.

2.  Entitlement to service connection for chronic left foot strain.

3.  Entitlement to service connection for shin splints of the right leg.

4.  Entitlement to service connection for shin splints of the left leg.


REPRESENTATION

Veteran represented by:	Fernando V. Narvaez, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from January 1978 to April 1983, and in the Coast Guard from February 1986 to December 1987.  The Veteran was awarded the Air Force Longevity Service Ribbon, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in July 2017.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There are outstanding records.  The May 2014 Statement of the Case states that medical evidence from the Tampa VA Medical Center from April 2011 through September 2012 was considered.  However, there appears to be a gap in VA medical records as there are no records from September 2011 through September 2012, and it is unclear whether the Veteran received treatment during this timeframe.  Additionally, the Veteran testified that he was in receipt of Social Security Administration (SSA) disability benefits; however those records have not been associated with the claims file.  See July 2017 Hearing Transcript, pg. 6.  On remand, outstanding VA medical records and the Veteran's SSA disability records should be obtained.

The Veteran was afforded a VA examination for his claimed disabilities in October 2011.  The Veteran and his representative subsequently challenged the adequacy of the examination, arguing the examiner did not provide sufficient rationale in support of the negative opinions.  See June 2014 VA Form 9 and July 2017 Hearing Transcript, pp. 4, 12.  

The examiner diagnosed the Veteran with shin splints and chronic foot strain.  The examiner opined that the Veteran's shin splints were not related to service, reasoning that although the Veteran's service treatment records showed a diagnosis and treatment for shin splints, his VA medical records were silent for shin splints.  The examiner found that the available medical records failed to document chronicity of claimed condition since discharge from service.  

Similarly, the examiner found the Veteran's foot strain was not related to service, observing that the service treatment records were silent for foot pain.  The examiner noted that VA medical records showed diagnosis and treatment for chronic bilateral foot pain, but concluded that chronicity not shown.  He also noted that the online medical treatise UpToDate did not recognize a causal relationship between shin splints and chronic foot pain.

The Board finds that additional clarification would be helpful.  The examiner's opinion regarding the Veteran's foot claim did not address the presence of pes planus and gastrocnemius equinus which were noted in the Veteran's service records, conditions that could be relevant to the Veteran's claims.  See March 27, 1978 service treatment record.  Notably, a September 2011 VA medical record also indicated the presence of equinus.  See September 23, 2011 VA medical record (located in November 21, 2011 CAPRI file on Virtual VA).  

Moreover, the Veteran testified that he had experienced foot and shin problems since service, a contention not considered at the time of the October 2011 examination.  See July 2017 Hearing Transcript, pg. 8.  In light of these facts, and given that the Veteran's outstanding VA and SSA records may yield information relevant to his claims, an addendum opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disabilities, to include any records dated prior to September 2012.

2.  Request, directly from the SSA complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the electronic claims file.

3.  Following the completion of the foregoing development forward the claims file to an appropriate physician skilled in the diagnosis and treatment of orthopedic disabilities for an addendum.  If the physician determines that the Veteran should be provided another VA examination, one should be scheduled.

The physician should review the entire claims file, to include this remand, and respond to the following:

a.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral shin splints are caused by or related to service, to include the Veteran's March 1978 record noting the presence of shin splints, pes planus and gastrocnemius equinus, and his reports of difficulty with marching on cement.

b.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral foot disabilities (including chronic foot strain and plantar fasciitis) are caused by or related to service, to include the Veteran's March 1978 record noting the presence of pes planus and gastrocnemius equinus, and his reports of difficulty with marching on cement.

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Review the addendum opinions to ensure they comply with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

5.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




